In a proceeding under section 110-a of the Civil Practice Act, to remove to the Supreme Court a pending action in the City Court of the City of New York, the defendant in said action appeals from an order of the Supreme Court, Kings County, dated May 26, 1960, granting the plaintiff’s application to remove the action to the Supreme Court and amending the complaint by increasing to $100,000 the damages sought to be recovered. Order affirmed, without costs. No opinion. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.